824 F.2d 976
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Estil EDWARDS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3102.
United States Court of Appeals, Federal Circuit.
April 10, 1987.

Before RICH, DAVIS and SMITH, Circuit Judges.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board (board), docket No. AT831L85C0611 (Oct. 1, 1986), dismissed Estil Edwards' (Edwards) petition for enforcement, finding that the Office of Personnel Management had approved Edwards' application for disability retirement and, thus, had complied fully with the board's September 26, 1985, decision.  The board's October 1, 1986, final decision is affirmed on the basis of the board's order dated October 1, 1986, and addendum decision dated April 8, 1986.